February    4, 1957


Hon. Max C. Smith,         Chair-         Opinion    No. WW-17
House Appropriations        Committee
Capitol Station                           Re:     Is there any prohibition
Austin, Texas                                     against locating the office
                                                  of the Comptroller   and the
                                                  office of the Treasurer    in
                                                  the proposed new State
Dear    Mr.   Smith:                              Office Building.

              Your     letter requesting our    opinion   in reference   to the
captioned     matter     reads as follows:

              “Is there any provision   in the Constitution or
       any Statute regarding    the physical location of the
       offices of the State Treasurer     and State Comptroller,
       or any parts thereof, other than the requirement       (in
       Section 23 of Article   IV of the Constitution) that the
       Comptroller    and Treasurer   shall ‘. . . reside at the
       CapiQI of the State during. . . continuance in office
       . . .

              “Would there be any prohibition against locating
       the office of the Comptroller  and/or the office of
       the Treasurer   in the proposed new Stats Office Build-
       ing?-

            You are advised that there are neither constitutional nor
statutory provisions    that require either the office of the Comptroller
of Public Accounts or the State Treasurer        to be located in the
Cap.itol Building.   Se,ctlon 23 of Article   IV of the Constitution only
provides   that the persons    who hold those offices reside in Austin,
the capital of the State.     The word “capitol’ refers to a building,
while the word ‘capital’ , which is used In Section 23, refers to a
city where the se,at of government      is located.   Furthermore,   a
person does not necessarily      reside at a place where his office is
located.

           You are therefore     advised that there is no prohibitton
against locating the offices of the Comptroller     of Public Accounts
and the State Treasurer     in the proposed new State Office Building.
Hon. Max    C. Smith,   page 2   (WW-17)



                                 SUMMARY

            There is no prohibitton against locating the
            offices of the Comptroller   of Public Accounts
            and the State Treasurer    in the, proposed new
            State Office Building.

                                      Yours   very   truly,

                                      WILL WILSON
                                      Attorney General        of Texas



                                      BY

                                           Assistant

APPROVED:

OPINION  COMMITTEE
H. Grady Chandler, Chairman

WVG: cs